Judgement Supreme Court, New York County (Carol Berkman, J.), rendered May 28, 2008, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of three years, unanimously reversed, on the law, the judgment vacated, and the indictment dismissed.
This Court previously held this appeal in abeyance pending a new suppression hearing (96 AD3d 580 [1st Dept 2012]). Supreme Court conducted the hearing and granted defendant’s motion to suppress the pistol that defendant is charged with possessing. There being no basis for disturbing that determination, we vacate the conviction and dismiss the indictment. Concur—Sweeny, J.P, Acosta, Freedman and Clark, JJ.